Citation Nr: 1414841	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in VA Connecticut Health Care System


THE ISSUE

Whether the October 15, 2009, denial of eligibility for a fee basis medical identification card was proper.


REPRESENTATION

Veteran represented by:	Rachel M. Baird, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1969, including service in the Republic of Vietnam, for which he earned a Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Connecticut Health Care System (HCS).  On October 15, 2009, the HCS discontinued the Veteran's fee basis outpatient identification card.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the Central Office in Washington, D.C.  A transcript is of record.


FINDINGS OF FACT

1.  The Board has jurisdiction to review the October 15, 2009, decision by HCS.

2.  The Veteran was originally granted fee basis outpatient treatment due to "other extenuating circumstances for hardship;" namely increased agitation, anxiety, and anger when visiting VA facilities.

3.  A psychiatrist has reported and the record shows that since the original grant of fee basis eligibility, VA has not been capable of providing the care or service required due to these extenuating circumstances.

4.  The October 15, 2009, denial of eligibility for a fee basis medical identification card was improper.


CONCLUSION OF LAW

The criteria for restoration of a fee basis medical identification card are met, effective October 15, 2009.  38 U.S.C.A. §§ 1154(a), 1703, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or because they are not capable of furnishing care or services required, VA may contract with non-VA facilities to provide the appropriate care.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52 (2009). 

In Meakin v. West, 11 Vet. App. 183 (1998), the United States Court of Appeals for Veterans Claims (Court) determined that the Board had jurisdiction to review a determination by a VA Medical Center that denied eligibility for fee basis outpatient treatment for service-connected disabilities.  The Court noted that in determining whether a claimant would be eligible for fee basis outpatient medical care, a claimant must be a veteran seeking treatment for a service-connected disability, and VA facilities must be either (1) geographically inaccessible or (2) not capable of providing the care or services that the claimant requires.  The Court stated that with regard to the latter factor, the determination of whether a VA facility is capable of furnishing specific care or services does not involve a medical determination, nor does it involve the question of the "need for and appropriateness of specific types of medical care and treatment," as contemplated by 38 C.F.R. § 20.101.  Meakin, 11 Vet. App. at 187.  Thus, as a general matter, the Board may review a claim for eligibility for a fee basis medical identification card that would authorize payment for medical services for outpatient treatment outside the VA healthcare system. 

Service connection is currently in effect for: posttraumatic stress disorder (PTSD) rated 100 percent disabling; coronary artery disease rated 30 percent disabling; residuals of rotator cuff injury to the right shoulder rated 10 percent disabling; tinnitus rated 10 percent disabling; and hearing loss of the left ear rated noncompensably disabling.  As he is seeking fee-basis service for all of his service-connected disabilities and his PTSD disability is rated 100 percent disabling, he meets the criteria for receiving fee basis medical services.  38 C.F.R. § 17.52(a).  The fact that HCS facilities are geographically accessible is uncontested.  Consequently, the Board must determine whether the HCS is capable of providing the medical treatment the Veteran needs.  38 C.F.R. § 17.52(a). 

The Veteran was originally granted fee basis psychiatric care based on an October 1986 referral.  That referral states that the services are justified by "other extenuating circumstances for hardship" and specifies, "Veteran is 100 percent service-connected for PTSD.  He becomes [highly] agitated, [with increased] anxiety, and [increased] anger when at the VA Hospital."  The Veteran was originally granted fee basis care for all other service-connected disabilities based on a December 1990 referral.  That referral is also based on extenuating circumstances for hardship, listing three reasons: "in-house patient management situation (behavioral)," "patient becomes extremely tense coming into VA hospital," and "cannot deal with coming in to hospital."  The physician signing the referral recommended and approved "any and all medical not just PTSD."  (Emphasis in original.)

The Veteran remained eligible for and used the fee basis medical identification card until he was notified in June 2010 that it had "expired" on October 15, 2009.  He contends that the extenuating circumstances for which the fee basis card were granted are unchanged, and a medical opinion from psychologist Dr. Johnson supports this contention.

Dr. Johnson was a psychologist at the West Haven VA Medical Center (part of the HCS) for 17 years, but did not have any knowledge of or interactions with the Veteran during that time.  He later treated the Veteran as a private psychologist from September 2004 to April 2005.  Based on a thorough psychological evaluation conducted in June 2012, a review of the Veteran's medical records, his own treatment of the Veteran, and his background, Dr. Johnson opined that the Veteran

has lost any semblance of trust in the VA, based largely on a traumatic combat experience in Vietnam and then expanded over the years as he conflicted with VA personnel.  There is no way, ever, that he will accept services at VA facilities and doing so will create tremendous stress for him.  If there was ever a Veteran I have met who requires fee basis, it is this one.  Denying him fee basis will be detrimental to his health.  

(Emphasis added.)  Dr. Johnson recommended that the Veteran be given fee basis status for "any and all medical conditions that he would normally be qualified for as a Veteran."  

Dr. Johnson's report is consistent with the evidence of record, which shows a long history of a hostile relationship between the Veteran and VA and documents the Veteran's mistrust of VA.  There is no evidence that these extenuating circumstances have changed since October 1986 or December 1990.  There is no evidence of record in conflict with Dr. Johnson's report or the Veteran's lay evidence in this regard.  The claims file reflects that no solution has been found to the lack of trust issue.  

As such, the Board finds that since the original grants of fee basis treatment in October 1986 and December 1990, VA has not been capable of providing the care or service required.  Accordingly, the October 15, 2009, denial of eligibility for a fee basis medical identification card was improper.  Therefore, the Veteran is eligible for and entitled to a fee basis medical identification card for any and all medical treatment for which he would normally be qualified as a Veteran.  


ORDER

Restoration of entitlement to a fee basis medical identification card is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


